Name: Regulation (EEC) No 859/75 of the Commission of 2 April 1975 amending Regulation (EEC) No 1107/68 on detailed rules of application for intervention on the market in Grana Padano and Parmigiano Reggiano cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 4 . 75 Official Journal of the European Communities No L 83 / 11 REGULATION (EEC) No 859/75 OF THE COMMISSION of 2 April 1975 amending Regulation (EEC) No 1107 /68 on detailed rules of application for inter ­ vention on the market in Grana Padano and Parmigiano Reggiano cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation ( EEC) No 804/ 68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products , as last amended by Regulation ( EEC) No 740/75 ( : ), and in particular Article 8 ( 5 ) thereof ; Whereas Article 17 ( 1 ) of Commission Regulation ( EEC) No 1 107/68 (-') of 27 July 1968 on detailed rules of application for intervention on the market in Grana padano and Parmigiano Reggiano cheeses , as last amended by Regulation ( EEC) No 699 /75 (4 ), laid down the amount of private storage aid for Grana Padano and Parmigiano Reggiano cheeses ; whereas , having regard to the increase with effect from 3 March 1975 in the intervention prices for these cheeses , and to market trends , this amount should be amended in respect of those quantities of cheeses for which storage contracts have been concluded after the entry into force of the new intervention prices ; Whereas , moreover, certain of the provisions of Regu ­ lation ( EEC) No 1 107/ 68 concerning inspection arran ­ gements should be amended to comply with the current text of Council Regulation ( EEC) No 971 /68 (^ of 15 July 1968 laying down general rules for intervention on the market in Grana Padano and Parmigiano Reggiano cheeses , as last amended by Regulation ( EEC) No 473 / 75 ( b ) ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article / Paragraph 1 of Article 3 of Regulation (EEC) No 1107/68 is amended to read as follows : ' 1 . The buying-in contract shall be concluded subject to the condition than when a second inspection is carried out not less than two months but not more than four months after the cheese has been placed in store , Grana Padano cheese as specified in Article 1 ( 2 ) ( b ) of Regulation (EEC) No 971 /68 and Parmigiano Reggiano cheese meet the requirements for the " scelto 0 / 1 " quality .' Art ich 2 In Article 17 ( 1 ) of Regulation (EEC) No 1 107/ 68 the expression '3-23 units of account per 100 kg' is replaced by ' 3-54 units of account per 100 kg'. Article 3 This Regulation shall enter into force on 3 March 1 975 . The provisions of Article 2 shall not , however , affect storage contracts concluded before that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 April 1975 . For the Commission P. J. LARDINOIS /Member of the (ioni in ission (') OJ No 1 . 148 , 28 . 6 . 1968 , p. 13. (') O ) No L 74, 22 . 3 . 1975 , p . 1 . H Oj No L 184 , 29 . 7 . 1968 , p . 29 H O'l No L 69 , 18 . 3 . 1975 , p . 10 . ( 5 ) OJ No L 166 , 17 . 7 . 1968 , p . 8 . ( h ) OJ No L 52, 28 . 2 . 1975 , p . 23 .